        Case 6:15-cv-01517-AA         Document 420       Filed 11/05/18    Page 1 of 2




JEFFREY BOSSERT CLARK
Assistant Attorney General
JEFFREY H. WOOD
Principal Deputy Assistant Attorney General
Environment & Natural Resources Division

LISA LYNNE RUSSELL, Chief
GUILLERMO A. MONTERO, Assistant Chief
SEAN C. DUFFY (NY Bar. No. 4103131)
MARISSA A. PIROPATO (MA Bar. No. 651630)
CLARE BORONOW (admitted to MD bar)
FRANK J. SINGER (CA Bar No. 227459)
ERIKA NORMAN (CA Bar No. 268425)
Trial Attorneys
Natural Resources Section
601 D Street NW
Washington, DC 20004
Telephone: (202) 305-0445
Facsimile: (202) 305-0506
sean.c.duffy@usdoj.gov

Attorneys for Defendants


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION


 KELSEY CASCADIA ROSE JULIANA, et al.,                Case No. 6:15-cv-01517-AA

        Plaintiffs,                                   NOTICE OF FILING PETITION
                                                      FOR WRIT OF MANDAMUS AND
 v.                                                   EMERGENCY MOTION UNDER
                                                      NINTH CIRCUIT RULE 27-3
 UNITED STATES OF AMERICA, et al.,

        Defendants.



       Defendants, by and through undersigned counsel, hereby give notice of the filing in the

United States Court of Appeals for the Ninth Circuit of a Petition for a Writ of Mandamus to the

United States District Court for the District of Oregon and Emergency Motion Under Ninth

NOTICE OF FILING PETITION FOR WRIT OF
MANDAMUS AND EMERGENCY MOTION                  1
          Case 6:15-cv-01517-AA        Document 420         Filed 11/05/18      Page 2 of 2




Circuit Rule 27-3 (“Petition”). A copy of the Petition is filed herewith as an exhibit to this

Notice.



 Dated: November 5, 2018                             Respectfully submitted,
                                                     JEFFREY BOSSERT CLARK
                                                     Assistant Attorney General
                                                     JEFFREY H. WOOD
                                                     Principal Deputy Assistant Attorney General
                                                     Environment & Natural Resources Division

                                                     /s/ Sean C. Duffy
                                                     LISA LYNNE RUSSELL
                                                     GUILLERMO A. MONTERO
                                                     SEAN C. DUFFY (NY Bar No. 4103131)
                                                     MARISSA PIROPATO (MA Bar No. 651630)
                                                     CLARE BORONOW (admitted to MD bar)
                                                     FRANK J. SINGER (CA Bar No. 227459)
                                                     ERIKA NORMAN (CA Bar No. 268425)

                                                     U.S. Department of Justice
                                                     Environment & Natural Resources Division
                                                     Natural Resources Section
                                                     601 D Street NW
                                                     Washington, DC 20004
                                                     Telephone: (202) 305-0445
                                                     Facsimile: (202) 305-0506
                                                     sean.c.duffy@usdoj.gov

                                                     Attorneys for Defendants




NOTICE OF FILING PETITION FOR WRIT OF
MANDAMUS AND EMERGENCY MOTION                    2
